DENY; and Opinion Filed October 19, 2017.




                                           S    In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-17-01198-CV

                    IN RE A&C VAZQUEZ ENTERPRISES, LLC, Relator

                  Original Proceeding from the 134th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. #DC-17-13801

                               MEMORANDUM OPINION
                           Before Justices Francis, Brown, and Stoddart
                                    Opinion by Justice Brown
        Before the Court is relator’s October 18, 2017 petition for writ of mandamus. To be

entitled to mandamus relief, a relator must show both that the trial court has clearly abused its

discretion and that relator has no adequate appellate remedy. In re Prudential Ins. Co., 148

S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). Based on the record before us, we conclude

relator has not shown it is entitled to the relief requested. Accordingly, we deny relator’s petition

for writ of mandamus. See TEX. R. APP. P. 52.8(a) (the court must deny the petition if the court

determines relator is not entitled to the relief sought).




                                                      /Ada Brown/
                                                      ADA BROWN
                                                      JUSTICE


171198F.P05